*91
ORDER

WHEREAS, on December 18, 1996, this court suspended petitioner Stephen W. Shaughnessy from the practice of law for a period of 60 days; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement set forth in this court’s December 18, 1996 order; the Director of the Office of Lawyers Professional Responsibility has filed an affidavit asserting that petitioner failed to timely comply with Rule 26, Rules on Lawyers Professional Responsibility; and petitioner filed a responsive affidavit setting forth in detail his actions to attempt compliance with this court’s order,
IT IS HEREBY ORDERED that petitioner Stephen W. Shaughnessy be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately and is placed on probation for a period of 2 years subject to the agreed-to terms set out in this court’s December 18,1996 order.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice